 


109 HR 2896 IH: To amend the Harmonized Tariff Schedule of the United States to remove the 100 percent tariff imposed on roasted chicory and other roasted coffee substitutes.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2896 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. McCrery introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to remove the 100 percent tariff imposed on roasted chicory and other roasted coffee substitutes. 
 
 
1.Removal of 100 percent tariff on roasted chicory and other roasted coffee substitutes 
(a)In generalSubchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by striking heading 9903.02.37. 
(b)Conforming amendmentsChapter 21 of such Schedule is amended by striking footnote 1 to subheading 2101.30.00. 
 
